DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1-2, 4, 7-8, 10-12, 15, 18, 19, 21-30 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to apparats for improving power performance of memory by reducing  a number of capacitors to refresh the memory so that the power consumption of the device can also be reduced (i.e., the apparatus has a memory that is logically partitioned into a first section and a second section, the first section is online in a low power mode, the determination is made whether logic to user memory in the second section is greater than available space in the first section, and a power control unit is to receive instructions from an operating system to move contents from the second section to the first section in response to a determination by the logic that the user memory in the second section is less than the available space in the first section).
Applicant’s independent claims 1, 12 and 21 each recite, inter alia, an apparatus and a machine readable storage media with a structure as defined in the specification (pages 10-12 and 15-26) including logic to determine whether user memory in the second section is greater than or less than available space in the first section; and a power control unit communicatively coupled to the memory, wherein: if the logic determines that the user memory is less than the available space in the first section, the power control unit is to move contents from the second section to the first section, if the logic determines that the user memory is greater than the available space in the first section, the logic is to determine or estimate a duration the apparatus is expected to stay in the low power mode; if the duration is longer than a threshold, the logic is to flush contents of the second section and place the second section in partial array self-refresh mode; if the duration is not longer than the threshold, the logic is to determine whether there is an imminent wakeup event; if there is not the imminent wakeup event, the logic is to identify a number of memory segments in the second section to enter the partial array self-refresh mode; and if there is the imminent wakeup event, the logic is to bypass the partial array self- refresh mode and enable a self-refresh mode for the second section. These limitations, in combination of remaining claimed limitations, are neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133